 

Exhibit 10.21

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (“Agreement”) is made and entered into as of the 1st
day of October, 2015 (“Effective Date”), by and between Schuyler Hoversten
(“Consultant”) and LiveXLive, a Delaware corporation (“Company”).

 

In consideration of the mutual promises and agreements contained herein, the
parties hereto hereby agree as follows:

 

Section 1.            Consulting Services. Consultant agrees to perform all
duties and responsibilities, as and when reasonably requested, related to the
position of Chief Revenue Officer and such other services that may be requested
by the Board from time to time, on a work-made-for-hire basis all in accordance
with the terms and conditions of this Agreement (collectively, the “Consulting
Services”). Consultant agrees to devote all commercially reasonable efforts in
the performance of the Consulting Services.

 

Section 2.             Term and Termination. This Agreement shall become
effective on the date first written above and shall continue in full force and
effect for three (3) months or until sooner terminated by either party, with or
without cause, and with or without the giving of any reasons, by giving written
notice thereof to the other party at least ten (10) calendar days before the
termination is to be effective. Each party hereto acknowledges and agrees that
neither party has made any representations or warranties (expressed or implied)
to keep this Agreement in effect for any specified or minimum period of time.
Sections 5, 6, 7, 8 and 9 hereof shall survive the termination of this
Agreement.

 

Section 3.            Compensation and Expenses. The Company will provide
Consultant with the following compensation and expense reimbursement during the
term of this Agreement:

 

3.1          Cash Compensation. Consultant shall receive $10,000.00 per month.

 

3.2          Stock Grant. Consultant shall receive a grant of 250,000 shares of
Loton, Corporation’s restricted common stock (“Stock Grant”), which shall vest
on the date that is two years after the date of this Agreement and be subject to
a lock-up of two (2) years from the date of vesting. The Stock Grant will be
evidenced by and subject to the terms and conditions of a separate Notice of
Grant and Restricted Stock Agreement.

 

3.3          Bonus. Consultant shall receive a $10,000.00 cash bonus payable on
execution of this Agreement for work on 2015 Rock in Rio event.

 

3.4          Expenses. Any expenses incurred by Consultant at the request of the
Company shall be reimbursed by the Company subject to receipt by the Company of
appropriate documentation.

 

Section 4.             Status. Neither this Agreement, nor any transaction under
or relating to this Agreement, shall be deemed to create an agency, partnership
or joint venture relationship between the parties hereto. Consultant shall not
be an employee of the Company. Consultant is and shall be an independent
contractor. Consultant shall have neither the power nor the authority to
negotiate and/or execute agreements on behalf of the Company, and Consultant
shall not be authorized to bind the Company in any way whatsoever.

 

Section 5.             Taxes. Consultant acknowledges that no federal or state
withholding taxes, FICA, SDI or other employee payroll taxes or deductions are
made with respect to compensation paid to Consultant pursuant to this Agreement.
Consultant is responsible for all such taxes, and agrees to report for federal
and state income and any other tax purposes all such compensation, and to pay
all taxes due thereon. Consultant further agrees to indemnify, defend and hold
Company harmless in the event that any claims are made by any taxing authority,
by reason of Consultant’s failure to properly pay any and all taxes which are
due in relation to the services provided by Consultant to the Company pursuant
to this Agreement.

 

 

 

 

Section 6.             Proprietary Rights. Consultant acknowledges and agrees
that Consultant has no right to or interest in the work, product, documents,
reports or other materials created by Consultant specifically in connection with
rendering strategic advisory services performed hereunder, nor any right to or
interest in any copyright or any other intellectual property right therein.
Nothing contained herein shall prevent Consultant from performing similar
services to other companies. Company shall be deemed sole and exclusive owner of
all rights, title and interest in the work product, deliverables (tangible or
intangible), and other results and proceeds of Consultant’s services to the
Company, including all intellectual property rights (collectively, the
“Materials”). In the event that it should be determined that any elements or
components of the Material are not deemed to be a work for hire, or that
Consultant is deemed to retain any rights in the Materials by operation of law,
Consultant will and hereby does assign, convey and transfer to Company (or its
licensor, where applicable) all rights that Consultant possesses or may possess
in the Materials. Consultant also hereby waives any rights of paternity,
attribution, integrity and other similarly afforded moral rights it may have in
the Materials to the extent such rights may not be assigned under any applicable
laws. At Company’s direction and expense, Consultant will take such steps, and
execute and deliver such documents, as Company deems reasonably necessary to
enable Company (or its licensor, where applicable) to perfect and record its
rights in the Materials. In addition, Consultant hereby irrevocably appoints
Company as Consultant’s attorney-in-fact for the purpose of executing any
assignments of rights regarding the Materials. This Section 6 shall apply to the
Materials from the moment of creation, development and/or performance by
Consultant notwithstanding the fact that Company may not have yet approved the
Material and/or any dispute over payment between the parties.

 

Section 7.             Confidentiality.

 

7.1          Confidential Information Defined. The Company may disclose to
Consultant non-public information to further the performance of this Agreement.
“Confidential Information” means all information (written or oral) disclosed by
the Company, including but not limited to technical, financial and business
information relating to the Company’s products, services, processes, profit or
margin information, finances, customers, suppliers, prices, marketing, and
future business plans. Consultant will not, either during or subsequent to the
term of this Agreement, directly or indirectly divulge to any unauthorized
person any information designated as confidential by Company; nor will
Consultant disclose to anyone other than a Company employee or use in any way
other than in the course of the performance of this Agreement any information
regarding Company, including Company's platforms, technologies, research and
development, designs, products, services, finances, marketing plans, and other
information not known to the general public whether acquired or developed by
Consultant during his performance of this Agreement or obtained from Company
employees; nor will Consultant, either during or subsequent to the term of this
Agreement, directly or indirectly disclose or publish any such information
without prior written authorization from Company to do so. Consultant
acknowledges and agrees that all of the foregoing information is proprietary to
Company, that such information is a valuable and unique asset of Company, and
that disclosure of such information to third parties or unauthorized use of such
information would cause substantial and irreparable injury to Company's ongoing
business for which there would be no adequate remedy at law. Accordingly, in the
event of any breach or attempted or threatened breach of any of the terms of
this Section 7, Consultant agrees that Company shall be entitled to receive
injunctive and other equitable relief without need of posting a bond, and
without limiting the applicability of any other remedies.

 

7.2          Return of Information. Consultant will return to Company any
Company property that has come into Consultant’s possession during the term of
this Agreement, when and as requested to do so by Company and in all events upon
termination of Consultant's engagement hereunder. Consultant will not remove any
Company property from Company premises without written authorization from
Company. The product of all work performed under this Agreement, including
reports, drawings, computer programs and designs shall be the property of
Company, and Company shall have the sole right to use, sell, license, publish or
otherwise disseminate or transfer rights in such work product.

 

2 

 

 

Section 8.            Representations and Warranties. Consultant represents and
warrants that (a) the Materials will not infringe upon the Intellectual Property
Rights or other rights of any person or entity; (b) Consultant is and at all
times will remain possessed of all rights necessary to enter into and fully
perform all of Consultant's obligations under this Agreement; (c) Consultant
possesses the requisite skill and experience necessary to fully perform all of
Consultant's obligations under this Agreement; (d) Consultant’s entering into
and fulfilling the obligations of this Agreement does not and will not infringe
on the rights of any person or entity; and (e) Consultant will diligently and
competently perform all services set forth herein. Consultant hereby agrees to
indemnify and hold Company harmless for all claims, losses, expenses, damages
and other costs of any kind or nature, including attorneys’ fees and costs,
arising from Consultant’s breach of this Agreement or any of its representations
or warranties made herein.

 

Section 9.             Miscellaneous.

 

9.1          Notices. Any notice or other document to be given hereunder by any
party hereto to any other party hereto shall be in writing and delivered in
person or by courier, electronically by facsimile or sent by any express mail
service, postage or fees prepaid at the following addresses:

 

If to Consultant, to:

 

Schuyler Hoversten

8811 Burton Way, #420

Los Angeles, CA 90048

shovversten@gmail.com

 

 

If to the Company, to:

 

LiveXLive

269 South Beverly Drive, #1450

Beverly Hills, CA 90212

rob@livexlive.com

Attention: Chairman

 

or at such other address or number for a party as shall be specified by like
notice. Any notice which is delivered in the manner provided herein shall be
deemed to have been duly given to the party to whom it is directed (a) on the
day when personally served, including delivery by express mail and overnight
courier, and (b) on the business day of confirmed transmission by
telecommunications device.

 

9.2          Entire Agreement. This Agreement is intended by the parties hereto
to be the final expression of their agreement with respect to the subject matter
hereof and is the complete and exclusive statement of the terms thereof. This
Agreement supersedes and terminates all prior agreements, arrangements and
understandings between or among the Company and Consultant with respect to the
subject matter hereof.

 

9.3          Amendment; Waiver. This Agreement may not be modified, amended or
waived in any manner except by an instrument in writing signed by both parties
hereto. The waiver by either party of compliance with any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by such party
of a provision of this Agreement.

 

9.4          Governing Law. This Agreement shall be deemed to be made in, and in
all respects shall be interpreted, construed, and governed by and in accordance
with, the laws of the State of California.

 

9.5          Scope of Agreement. This Agreement shall bind and inure to the
benefit of the Company and its successors and assigns and of Consultant and its
successors.

 

9.6          No Conflicts. Consultant represents and warrants to the Company
that, at all times during the term of this Agreement, Consultant’s performance
of the services contemplated by this Agreement shall not conflict with any
agreement, commitment or obligation on the part of Consultant to any employer or
other third party.

 

9.7          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

 

3 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first written above.

 

  LIVEXLIVE       By:  /s/ Robert Ellin   Name: Robert Ellin   Title: Chairman  
    /s/ Schuyler Hoversten   Schuyler Hoversten

 

4 

 

 